Exhibit 10.2

 

SUMMER INFANT, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

1.                                      Grant of Option.  This Non-Qualified
Stock Option Agreement evidences the grant by Summer Infant, Inc., a Delaware
corporation (the “Company”), as of September 11, 2012 (the “Date of Grant”), to
Paul Francese (the “Holder”) of an option (the “Option”) to purchase up to
40,000 shares (the “Shares”) of the Company’s common stock, $.0001 par value per
share, at an exercise price per share equal to $2.32 (the “Exercise Price”). 
The Option shall be subject to the terms and conditions set forth herein.  The
Option is not issued pursuant to the Company’s 2006 Performance Equity Plan (the
“Plan”).  Nevertheless, the terms and conditions of the Plan are incorporated
herein for all purposes and, except as set forth explicitly herein, this Option
shall be treated as if it had been issued pursuant to the Plan.  The Holder
hereby acknowledges receipt of a copy of the Plan and agrees to be bound by all
of the terms and conditions hereof and all applicable laws and regulations.

 

2.                                      Definitions.  Unless otherwise provided
herein, terms used herein that are not defined shall have the meanings given to
them in the Plan.

 

3.                                      Exercise Schedule.  Except as otherwise
provided in Sections 6 or 10 of this Agreement, the Option is exercisable in
accordance with the following schedule, provided that the Holder continues to be
employed by the Company through and on the applicable vesting date (each, a
“Vesting Date”):

 

Vesting Date

 

Percentage of Shares
Becoming Available for
Exercise

 

First Anniversary of Date of Grant

 

25

%

Second Anniversary of Date of Grant

 

25

%

Third Anniversary of Date of Grant

 

25

%

Fourth Anniversary of Date of Grant

 

25

%

 

To the extent that the Option has become exercisable with respect to a
percentage of Shares, the Option may thereafter be exercised by the Holder, in
whole or in part, at any time or from time to time prior to the expiration of
the Option as provided herein.  Except as otherwise specifically provided
herein, there shall be no proportionate or partial vesting in the periods prior
to each Vesting Date, and all vesting shall occur only on the appropriate
Vesting Date.  Upon the termination of the Holder’s employment with the Company,
any unvested portion of the Option shall terminate and be null and void.

 

4.                                      Method of Exercise.  The vested portion
of this Option shall be exercisable in whole or in part by written notice which
shall state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised, and such other representations and
agreements as to the Holder’s investment intent with respect to such Shares as
may be required by the Company.  Such written notice shall be signed by the
Holder and shall be delivered in person or by certified mail to the Secretary of
the Company.  The written notice shall be accompanied by payment of the Exercise
Price.  This Option shall be deemed to be

 

--------------------------------------------------------------------------------


 

exercised after both (a) receipt by the Company of such written notice
accompanied by the Exercise Price and (b) arrangements that are satisfactory to
the Committee in its sole discretion have been made for Holder’s payment to the
Company of the amount, if any, that is necessary to be withheld in accordance
with applicable Federal or state withholding requirements.  No Shares shall be
issued pursuant to the Option unless and until such issuance and such exercise
shall comply with all relevant provisions of applicable law, including the
requirements of any stock exchange upon which the Shares then may be traded.

 

5.                                      Method of Payment.  Payment of the
Exercise Price shall be by any of the following, or a combination thereof, at
the election of the Holder:  (a) cash; (b) check; (c) to the extent permitted by
the Committee, with Shares owned by the Holder, or the withholding of Shares
that otherwise would be delivered to the Holder as a result of the exercise of
the Option, or (d) such other consideration or in such other manner as may be
determined by the Committee in its absolute discretion.

 

6.                                      Termination of Option.

 

(a)                                 Any unexercised portion of the Option shall
automatically and without notice terminate and become null and void upon the
expiration of the Exercise Period unless terminated prior there to in accordance
with the terms hereof.

 

(b)                                 To the extent not previously exercised, the
Option shall terminate immediately (i) in the event of the liquidation or
dissolution of the Company, or (ii) the Committee may, in the event of an
acquisition of substantially all of the Company’s assets or at least 50% of the
combined voting power of the Company’s then outstanding securities in one or
more transactions (including by way of merger or reorganization) which has been
approved by the Company’s Board of Directors require the Holder to relinquish
such award to the Company upon the tender by the Company to Holder of cash in an
amount equal to the Repurchase Value of such award or, in the event that an
outstanding award does not have any Repurchase Value, then the Board of
Directors may terminate the award on payment of $.01 per share that may be
acquired or vest under an award.  The Committee shall give written notice of any
proposed transaction referred to in this Section 6(b) a reasonable period of
time prior to the closing date for such transaction (which notice may be given
either before or after approval of such transaction), in order that the Holder
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise the Option if and to the extent that it
then is exercisable (including any portion of the Option that may become
exercisable upon the closing date of such transaction).  The Holder may
condition his exercise of the Option upon the consummation of a transaction
referred to in this Section 6(b).

 

7.                                      Withholding Tax.  Not later than the
date as of which an amount first becomes includible in the gross income of the
Holder for Federal income tax purposes with respect to the Option, the Holder
shall pay to the Company, or make arrangements satisfactory to the Committee
regarding the payment of, any Federal, state and local taxes of any kind
required by law to be withheld or paid with respect to such amount (“Withholding
Tax”).  The obligations of the Company pursuant to this Agreement shall be
conditional upon such payment or arrangements with the Company and the Company
shall, to the extent permitted by law, have the

 

2

--------------------------------------------------------------------------------


 

right to deduct any Withholding Taxes from any payment of any kind otherwise due
to the Holder from the Company.

 

8.                                      Transferability.  Unless otherwise
determined by the Committee, the Option granted hereby is transferable only as
set forth in the Plan.  In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Holder.

 

9.                                      No Rights of Stockholders.  Neither the
Holder nor any personal representative (or beneficiary) shall be, or shall have
any of the rights and privileges of, a stockholder of the Company with respect
to any Shares purchasable or issuable upon the exercise of the Option, in whole
or in part, prior to the date of exercise of the Option.

 

10.                               Acceleration of Exercisability of Option. 
This Option shall become immediately fully exercisable, prior to the termination
of the Option pursuant to the terms hereof, in the event of a “Non-Approved
Transaction,” as defined in Section 10.1 of the Plan. This Option shall become
immediately fully exercisable in the discretion of the Committee in the event of
an acquisition of substantially all of the Company’s assets or at least 50% of
the combined voting power of the Company’s then outstanding securities in one or
more transactions (including by way of merger or reorganization) which has been
approved by the Company’s Board of Directors.

 

11.                               No Right to Continued Employment or Service
with the Company.  Neither the Option nor this Agreement shall confer upon the
Holder any right to continued employment or service with the Company.

 

12.                               Law Governing.  This Agreement shall be
governed in accordance with and governed by the internal laws of the State of
Delaware.

 

13.                               Interpretation.  This Agreement incorporates
the terms, conditions and provisions of the Plan, including, without limitation,
the amendment provisions thereof.  The undersigned Holder hereby accepts as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Agreement, unless shown to have been made
in an arbitrary and capricious manner.

 

14.                               Notices.  Any notice under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Company, to the Company’s Secretary
at 1275 Park East Drive, Woonsocket, RI 02895, or if the Company should move its
principal office, to such principal office, and, in the case of the Holder, to
the Holder’s last permanent address as shown on the Company’s records, subject
to the right of either party to

 

3

--------------------------------------------------------------------------------


 

designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

 

15.                               Counterparts.  This Agreement may be executed
in two or more separate counterparts, each of which shall be an original, and
all of which together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
October 15, 2012.

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

SUMMER INFANT, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Strozik

 

 

 

Name:

Mark Strozik

 

 

 

Title:

Vice President / Human Resources

 

 

 

 

 

The Holder represents that he has reviewed the provisions of this Agreement and
the Plan in their entirety, is familiar with and understands their terms and
provisions, and hereby accepts this Option subject to all of the terms and
provisions of the Agreement.  The Holder further represents that he has had an
opportunity to obtain the advice of counsel prior to executing this Agreement.

 

 

 

 

 

Dated:

10/15/12

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul Francese

 

 

 

Paul Francese

 

5

--------------------------------------------------------------------------------